Citation Nr: 0707494	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for Department of Veterans Affairs (VA) death 
benefits.  

2.  Entitlement to VA death benefits.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel
INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  

A prior RO decision in August 1974 had initially denied the 
appellant's claim for VA death benefits based on her deceased 
spouse's service during World War II.  The RO determined he 
was not a member of the Philippines Commonwealth Army 
(USAFFE) inducted into the service of the Armed Forces of the 
United States and did not have recognized guerilla service.  
In July 2003, the appellant submitted additional evidence in 
an attempt to reopen her claim for VA death benefits.  

The appellant testified before the Board at a videoconference 
hearing in January 2007 with the assistance of personnel at 
the RO.  During the hearing, the appellant submitted an 
additional document in support of her application to reopen 
her claim and waived her right to have this additional 
evidence initially considered by the RO.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2006).


FINDINGS OF FACT

1.  The appellant claims that her spouse had qualifying 
service as a member of the Philippine Army in the service of 
the United States during World War II.  

2.  The RO denied the appellant's claim for VA death benefits 
in August 1974, February 1976, May 1976, and September 1976.  
She was notified of each of those determinations and did not 
file a notice of disagreement (NOD) within one year, 
in response, to initiate a timely appeal.  

3.  Evidence added to the record since September 1976 was not 
previously on file and raises a reasonable possibility of 
substantiating the appellant's claim.  

4.  The United States service department has twice certified 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO's September 1976 decision, 
which denied the appellant's claim for VA death benefits, is 
new and material and this claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (2006).  

2.  But the requirements for basic eligibility for VA death 
benefits, based upon qualifying service by the appellant's 
spouse, have not been met.  38 U.S.C.A. §§ 101(2), 107(b), 
1310 (West 2002); 38 C.F.R. §§ 3.1(d), 3.40, 3.41, 3.203 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a February 2006 RO letter to the appellant 
notifying her of the VCAA, she has been advised of the laws 
and regulations governing the claim on appeal and the 
evidence that she must supply and the evidence that VA would 
attempt to obtain.  Thus, she may be considered to have been 
advised to submit any pertinent evidence in her possession.  
She has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Indeed, during her recent January 2007 
hearing, she submitted the only additional evidence she had 
for consideration, indicating there was nothing more that 
needed to be said during the hearing.  So the Board finds 
that the duty to assist has been met.



Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his or her representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in January 2004 - before sending the appellant the 
VCAA letter in February 2006.  Subsequently, though, the RO 
readjudicated her application to reopen her claim in the 
August 2006 supplemental statement of the case (SSOC) based 
on additional evidence that had been received since the 
initial rating decision in question and the statement of the 
case (SOC).  Consequently, there already have been steps to 
remedy the error in the timing of the VCAA notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  

The appellant's claim in this case hangs on the first element 
set forth by the Court in Dingess, i.e., the status of her 
spouse as a veteran.  The record indicates the RO has 
provided her notice complying with this first requirement set 
forth in Dingess for her underlying claim, in her effort to 
establish her entitlement to service connection for the cause 
of her spouse's death, but there admittedly has not been any 
notice concerning the other downstream elements.  But this is 
inconsequential, and therefore at most harmless error, 
because in this decision the Board is denying the underlying 
claim (to establish veteran status), so the downstream 
elements of Dingess are moot.  Thus, no further notice is 
required in this case and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of the appellant's claim at this time.  
Mayfield v. Nicholson (Mayfield III), No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Analysis

The appellant contends that her spouse served in the 
Philippine Army when it was called into service by the United 
States Armed Forces during World War II and that he died in 
1974 from disability incurred during that service.  She has 
claimed entitlement to VA death benefits based on his 
service.  

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, or to the 
surviving spouse of any veteran who dies from a service-
connected disability, provided the disability is not the 
result of the person's own willful misconduct.  38 U.S.C.A. 
§§ 1110, 1131, 1310.  

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2006).  However, this service must be certified as 
qualifying by the appropriate military authority.  38 C.F.R. 
§ 3.203 (2005).  

These regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the Court upheld the constitutionality of 38 U.S.C.A. 
§ 107(a), following the "reasoning and wisdom" of the U.S. 
Court of Appeals for the District of Columbia Circuit in 
Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions:  (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained on it is accurate.  
38 C.F.R. § 3.203(a).

Further, the Court has held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Moreover, "service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 
supra.  In cases for VA benefits where requisite veteran 
status is at issue, the relevant question is whether the 
claimant has qualifying service under Title 38 of the United 
States Code and the regulations promulgated pursuant thereto.  
See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  
Where service department certification is required, see 38 
C.F.R. § 3.203(c), the service department's decision on such 
matters is conclusive and binding upon VA.  Thus, if the 
United States service department refuses to verify the 
appellant's claimed service for her spouse, the applicant's 
only recourse lies within the relevant service department, 
not VA.  Soria, supra.

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  Once verification is sought and a 
negative response is received, 38 C.F.R. § 3.203(a) has no 
further application.  That result obtains regardless of 
whether the appellant submits any documents before the 
search.  The Board reiterates that the proper course for the 
applicant who believes there is a reason to dispute the 
report of the service department or the contents of military 
records is to pursue such disagreement with the service 
department, not VA.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  We note that recognition of the service of the 
appellant's spouse by the Philippine Government, although 
sufficient for entitlement to benefits from that Government, 
is not equally sufficient for benefits administered by VA; 
this Department is bound to follow the certifications by the 
service departments with jurisdiction over United States 
military records.  

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of an appellant's claim and absent the filing of a 
substantive appeal (VA Form 9 or equivalent statement) within 
the remainder of that year or within 60 days of the mailing 
of the statement of the case (SOC), whichever is later, a 
rating determination is final and binding.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  To reopen a 
previously and finally disallowed claim, the Court has 
indicated that a two-step analysis is required.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 
140 (1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
of VA must immediately proceed to the second step, i.e., 
evaluating the merits of the claim, but only after ensuring 
that the duty to assist the claimant under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The record shows the appellant applied for VA burial benefits 
for her spouse shortly after he died in January 1974.  She 
was notified by the RO in August 1974 that her claim was 
denied because he was not a member of the Philippine 
Commonwealth Army (USAFFE) inducted into the service of the 
Armed Forces of the United States and did not have any 
recognized guerilla service.  She did not file a notice of 
disagreement (NOD) with that decision, within one year, to 
initiate a timely appeal.

Beginning in November 1975, the appellant submitted 
additional evidence in support of her claim, and the RO again 
notified her in February 1976, May 1976, and September 1976 
that her claim remained denied.  She was notified of each of 
those decisions and again did not file an NOD within one 
year, in response, to initiate a timely appeal.  

The evidence that was of record at the time of the RO's 
September 1976 decision included a certification by the 
Adjutant General of the United States Army that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
As mentioned, that certification formed the primary basis for 
the RO's denial of the appellant's claim.  The other evidence 
considered consisted of an acknowledgement by the Republic of 
the Philippines Bureau of Finance; a list of burial costs for 
her spouse; and certifications by the Assistant Adjutant 
General of the Armed Forces of the Philippines.  

Evidence added to the record since September 1976 consists of 
two copies of an affidavit from the Philippine Adjutant 
General's Office purporting to show that the appellant's 
spouse had service with the Philippine Army during World War 
II; another document from the Philippine Adjutant General, 
dated in 1947, also purporting to show that her spouse had 
service with the USAFFE; a medical certificate signed by a 
private physician in May 1993; an undated statement by 
another private physician; and a copy of a death certificate 
for the appellant's spouse, showing his death in January 
1974.  The appellant also appeared at a videoconference 
hearing before the Board in January 2007.  But her testimony 
consisted only of the submission of the 1947 document from 
the Philippine Adjutant General, noted above, accompanied by 
a signed waiver of initial consideration of that evidence by 
the RO.  

Noting that the affidavit submitted by the appellant appeared 
to show a slightly different service number (ASN) than had 
been used when the RO requested certification of the service 
of her spouse in 1974, the RO reopened the appellant's claim 
and submitted the additional documents to the US service 
department for re-verification of her spouse's service.  In 
June 2006, the National Personnel Records Center (NPRC) 
replied that no change was warranted in the previous 
certification.  So in an August 2006 SSOC, the RO denied the 
appellant's claim on the basis of all of the evidence of 
record (i.e., a de novo review).

As the RO concluded in August 2006, the Board finds that the 
recently received Philippine Army documents showing a 
different ASN for the appellant's spouse raise a reasonable 
possibility of substantiating her claim.  
38 C.F.R. § 3.156(a).  Accordingly, her claim is reopened.  
But even after readjudicating it on the merits, her claim 
must remain denied.

Considering her claim based on all of the evidence of record, 
the threshold question remains whether the appellant's spouse 
had the requisite service to qualify as a "veteran."  In 
that regard, certification of such service by the United 
States service department is required.  38 C.F.R. § 3.203(c).  
And, here, the service department has twice determined that 
her spouse was not a member of the Philippine Commonwealth 
Army (USAFFE) inducted into the service of the Armed Forces 
of the United States and did not have any recognized guerilla 
service.  As explained, VA is bound by those findings.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Soria v. 
Brown, 118 F.3d at 749 (Fed. Cir. 1997).  And as the Court 
has held, because the United States service department has 
refused to verify the appellant's claimed service for her 
spouse, her only recourse lies within the relevant service 
department, not VA.  Soria, supra.  

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant's spouse was not a "veteran" for 
purposes of entitlement to VA death benefits.  Therefore, her 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994); 38 C.F.R. § 3.1(y)(1).  


ORDER

New and material evidence having been presented, the 
appellant's claim for VA death benefits is reopened.  

But VA death benefits are denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


